Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 1 of 9 PageID #: 6545




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,

              Plaintiff,                                 CASE NO. 2:20-CV-281-JRG

       v.                                                 JURY TRIAL DEMANDED

T-MOBILE US, INC., and
T-MOBILE USA, INC.,

              Defendants.


KAIFI LLC,

              Plaintiff,

       v.

VERIZON COMMUNICATIONS INC.,
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, VERIZON SERVICES CORP.,                        CASE NO. 2:20-CV-280-JRG
VERIZON ENTERPRISE SOLUTIONS,
LLC, VERIZON BUSINESS GLOBAL LLC,                         JURY TRIAL DEMANDED
VERIZON BUSINESS NETWORK
SERVICES, LLC, VERIZON CORPORATE
SERVICES GROUP INC., VERIZON DATA
SERVICES, LLC, VERIZON MEDIA INC.,
and VERIZON ONLINE, LLC,

              Defendants.


        T-MOBILE AND VERIZON’S MOTION FOR THE ISSUANCE OF
  LETTERS OF REQUEST TO EXAMINE PERSONS AND INSPECT DOCUMENTS
               PURSUANT TO THE HAGUE CONVENTION

       Pursuant to Rule 28 of the Federal Rules of Civil Procedure, Defendants T-Mobile US, Inc.

and T-Mobile USA, Inc. (collectively, “T-Mobile”) and Verizon Communications Inc., Cellco

Partnership d/b/a Verizon Wireless, Verizon Services Corp., Verizon Enterprise Solutions, LLC,

Verizon Business Global LLC, Verizon Business Network Services, LLC, Verizon Corporate

                                               1
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 2 of 9 PageID #: 6546




Services Group, Inc., Verizon Data Services, LLC, Verizon Media Inc., and Verizon Online, LLC

(collectively, “Verizon,” and collectively with T-Mobile, “Defendants”) respectfully request that

this Court issue Letters of Request in the form attached hereto as Exhibits A–G, addressed to the

Central Authority of the Republic of Korea, to inspect documents and examine persons as relevant

to the above-captioned action.

       This motion is made pursuant to, and in conformity with, the Hague Convention of

18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, T.I.A.S. 7444,

23 U.S.T. 2555 (“Hague Evidence Convention”), which is in force between the United States and

the Republic of Korea. Counsel for Defendants have conferred with counsel for Plaintiff KAIFI

LLC (“KAIFI”). KAIFI stated that it takes no position on Defendants’ motion.

                                     I.         BACKGROUND

       In each of the above-captioned actions, KAIFI alleges that Defendants infringe U.S. Patent

No. 6,922,728 (Dkt. No. 1-2) (the “728 patent”). Dkt. No. 1 ¶ 37. This motion concerns trial

evidence relating to the 728 patent. Specifically, Defendants bring this motion with respect to:

(1) the Korea Advanced Institute of Science & Technology (“KAIST”); (2) the individual Hyun-

Ho Choi; (3) the individual Jee-Young Song; and (4) the individual Jaehyeong Park. Defendants

have ascertained each of the above-indicated entities and individuals possess certain information

relevant to the above-captioned litigations and to be used at trial. In the interest of convenience

and judicial economy, and because the evidence sought by both T-Mobile and Verizon is identical

and concerns the same patent being asserted by the same plaintiff, Defendants jointly bring this

motion for issuance of joint letters of request.

                                          II.   ARGUMENT

       Under the Hague Evidence Convention, a signatory to the Convention may request that the

competent authority of another signatory obtain evidence from its residents for use in foreign


                                                   2
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 3 of 9 PageID #: 6547




judicial proceedings. 23 U.S.T. 2555, T.I.A.S. No. 7444, art. 1; Société Nationale Industrielle

Aerospatiale v. U.S. Dist. Ct. for the S. Dist. of Iowa, 482 U.S. 522, 533 (1987). The United States

and the Republic of Korea are signatories to the Hague Evidence Convention. Hague Evidence

Convention Status Table, https://www.hcch.net/en/instruments/conventions/status-table/?cid=82

(last accessed January 25, 2021). This Court is authorized to issue Letters of Request and to

transmit Letters of Request directly to the National Court Administration under Rule 28 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1781(b)(2).

       Letters of Request requesting certain documents and enabling the parties to depose certain

employees of KAIST are attached to this motion as Exhibits A & B. Similarly, Letters of Request

requesting certain documents and enabling the parties to depose Hyun-Ho Choi, Jee-Young Song,

and Jaehyeong Park, respectively, are attached to this motion as Exhibits C–G. Each Letter of

Request conforms to the requirements provided in the Hague Evidence Convention and requests

evidence to be used at trial.

       KAIST. Defendants’ request for execution of the Letters of Request directed to KAIST,

attached hereto as Exhibits A and B, should be granted because KAIST is the original assignee

named on the face of the 728 patent, is the location where the 728 patent was purportedly

developed, and is the employer of Dong-Ho Cho (who is named as an inventor on the face of the

728 patent). Dkt. No. 1 ¶¶ 25, 28. KAIST is likely to possess information relevant to Defendants’

defenses to KAIFI’s allegations of infringement of the 728 patent and other aspects of this action,

including but not limited to Defendants’ invalidity defenses, KAIFI’s claim for damages, and

documents relating to the alleged invention(s) of the 728 patent. For example, KAIST possesses

knowledge relating to the alleged invention and patenting of the 728 patent (including prior art),

ownership of the 728 patent, and the validity and enforceability of the 728 patent.




                                                 3
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 4 of 9 PageID #: 6548




       Hyun-Ho Choi. Defendants’ request for execution of the Letters of Request directed to

the individual Hyun-Ho Choi, attached hereto as Exhibits C and D, should be granted because, at

or around the time of the alleged invention of the 728 patent, Hyun-Ho Choi and named inventor

Dong-Ho Cho were researching and/or working together at KAIST in the same department

(Electrical Engineering) and were named as joint authors on multiple publications relating to

wireless communications. As a co-researcher in wireless communications with Dong-Ho Cho at

or around the time of the alleged invention of the 728 patent, Hyun-Ho Choi is likely to have

information relating to this litigation. Hyun-Ho Choi is likely to possess information relevant to

Defendants’ defenses to KAIFI’s allegations of infringement of the 728 patent and other aspects

of this action, including but not limited to Defendants’ invalidity and unenforceability defenses.

For example, Hyun-Ho Choi likely possesses knowledge relating to the alleged invention of the

728 patent, including but not limited to his contribution to the purported subject matter of the

728 patent, his role in the conception, development, testing, or reduction to practice of the alleged

invention(s) of the 728 patent, and engineering and laboratory notebooks or the like relating to the

purported subject matter of the 728 patent.

       Jee-Young Song. Defendants’ request for execution of the Letters of Request directed to

the individual Jee-Young Song, attached hereto as Exhibits E and F, should be granted because, at

or around the time of the alleged invention of the 728 patent, Jee-Young Song and named inventor

Dong-Ho Cho were researching and/or working together at KAIST in the same department

(Electrical Engineering) and were named as joint authors on multiple publications relating to

wireless communications. As a co-researcher in wireless communications with Dong-Ho Cho at

or around the time of the alleged invention of the 728 patent, Jee-Young Song is likely to have

information relating to this litigation. Jee-Young Song is likely to possess information relevant to




                                                 4
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 5 of 9 PageID #: 6549




Defendants’ defenses to KAIFI’s allegations of infringement of the 728 patent and other aspects

of this action, including but not limited to Defendants’ invalidity and unenforceability defenses.

For example, Jee-Young Song likely possesses knowledge relating to the alleged invention of the

728 patent, including but not limited to her contribution to the purported subject matter of the

728 patent, her role in the conception, development, testing, or reduction to practice of the alleged

invention(s) of the 728 patent, and engineering and laboratory notebooks or the like relating to the

purported subject matter of the 728 patent.

       Jaehyeong Park. Finally, Defendants’ request for execution of the Letter of Request

directed to the individual Jaehyeong Park, attached hereto as Exhibit G, should be granted because

as a Manager and patent licensing agent for Intellectual Discovery Co., Ltd., Jaehyeong Park is

likely to have information relating to this litigation. Subsequent to the assignment of the 728 patent

to Intellectual Discovery Co., Ltd., Jaehyeong Park was employed as a Manager with Intellectual

Discovery Co., Ltd., and was involved in attempts to license or otherwise monetize the 728 patent.

Jaehyeong Park is likely to possess information relevant to Defendants’ defenses to KAIFI’s

allegations of infringement of the 728 patent and other aspects of this action, including but not

limited to Defendants’ damages defenses.         For example, Jaehyeong Park likely possesses

knowledge relating to Intellectual Discovery Co., Ltd.’s attempts to license the 728 patent,

analyses of the value of the alleged invention(s) of the asserted patent, and revenue and licensing

projections and models prepared for the 728 patent.

       The above-listed entities and individuals are located in South Korea, and accordingly are

beyond the subpoena power of this Court under Rule 45 of the Federal Rules of Civil Procedure.

Defendants will not be able to obtain discovery from these entities and individuals by any other

process. Thus, Defendants must resort to service in accordance with the terms of the Hague




                                                  5
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 6 of 9 PageID #: 6550




Evidence Convention to obtain the discovery Defendants need to further establish their defenses

and positions in this action. Accordingly, Defendants respectfully requests that the Court grant

the instant motion and issue the Letters of Request attached hereto as Exhibits A–G so that

Defendants may obtain discovery that is highly relevant to Defendants’ defenses, including their

invalidity and damages positions.

                                     III.   CONCLUSION

       For the reasons stated above, Defendants respectfully request that the Court grant this

motion and execute the Letters of Request attached as Exhibits A–G. Defendants further request

that, after the Court has signed each Letter of Request, the Clerk of this Court authenticate the

Court’s signature under the seal of this Court, and return each original signed and sealed executed

Letter, and two certified copies of each signed and sealed executed Letter, to Nathan R. Curtis,

Gibson, Dunn & Crutcher LLP, 2001 Ross Avenue, Suite 2100, Dallas, TX 75201, for delivery to

the proper authority in the Republic of Korea.




                                                 6
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 7 of 9 PageID #: 6551




 DATED: May 19, 2021

                                     /s/ Josh A. Krevitt

                                     Josh A. Krevitt
                                     New York Bar No. 2568228
                                     Benjamin Hershkowitz
                                     New York Bar No. 2600559
                                     Katherine Q. Dominguez
                                     New York Bar No. 4741237
                                     Paul J. Kremer
                                     New York Bar No. 4900338
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, New York 10166-0193
                                     Telephone: (212) 351-4000
                                     Facsimile: (212) 351-4035

                                     jkrevitt@gibsondunn.com
                                     bhershkowitz@gibsondunn.com
                                     kdominguez@gibsondunn.com
                                     pkremer@gibsondunn.com

                                     Robert Vincent
                                     Texas State Bar No. 24056474
                                     Nathan R. Curtis
                                     Texas State Bar No. 24078390
                                     Audrey Yang
                                     Texas State Bar No. 24118593
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue
                                     Dallas, Texas 75201-2923
                                     Telephone: (214) 698-3423
                                     Facsimile: (214) 571-2961
                                     ncurtis@gibsondunn.com

                                     Melissa R. Smith
                                     Texas State Bar No. 24001351
                                     GILLAM & SMITH, LLP
                                     303 S. Washington Ave.
                                     Marshall, TX 75670
                                     Telephone: (903) 934-8450
                                     Facsimile: (903) 934-9257
                                     melissa@gillamsmithlaw.com

                                     Attorneys for Defendants T-Mobile US, Inc. and
                                     T-Mobile USA, Inc.


                                      7
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 8 of 9 PageID #: 6552




                                     /s/ Kevin P. Anderson

                                     Deron R. Dacus
                                     Texas State Bar No. 2568228
                                     THE DACUS FIRM, PC
                                     821 ESE Loop 323, Suite 430
                                     Tyler, TX 75701
                                     Telephone: (903) 705-1117
                                     Facsimile: (212) 581-2543
                                     ddacus@dacusfirm.com

                                     Kevin P. Anderson
                                     DUANE MORRIS LLP
                                     505 9th Street, N.W., Suite 1000
                                     Washington, DC 20004-2166
                                     Telephone: (202) 776-7851
                                     Facsimile: (202) 478-2620
                                     kpanderson@duanemorris.com

                                     Attorneys for Defendants Verizon
                                     Communications Inc., Cellco Partnership d/b/a
                                     Verizon Wireless, Verizon Services Corp.,
                                     Verizon Enterprise Solutions, LLC, Verizon
                                     Business Global LLC, Verizon Business Network
                                     Services, LLC, Verizon Corporate Services
                                     Group, Inc., Verizon Data Services, LLC,
                                     Verizon Media Inc., and Verizon Online, LLC




                                      8
Case 2:20-cv-00281-JRG Document 144 Filed 05/19/21 Page 9 of 9 PageID #: 6553




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

consented to electronic service, per Local Rule CV-5(a)(3)(A), on May 19, 2021.

                                             /s/ Melissa R. Smith




                             CERTIFICATE OF CONFERENCE

       On April 8, 2021, counsel for T-Mobile contacted counsel for KAIFI regarding this motion.

Counsel for KAIFI indicated that it takes no position regarding this motion.

                                             /s/ Melissa R. Smith




                                                9
